United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3173
                                  ___________

Martin Lindstedt, Republican           *
Candidate for Governor of Missouri,    *
also known as Mad Dog,                 *
                                       *
            Appellant,                 *
                                       *   Appeal from the United States
      v.                               *   District Court for the
                                       *   Western District of Missouri.
Matt Blunt, Secretary of State and     *
Chief Election Official of Missouri,   *         [UNPUBLISHED]
also known as Runt, and Rival          *
Republican Candidate for Governor      *
of Missouri; Robin Carnahan,           *
Secretary of State,                    *
                                       *
            Appellees.                 *

                                  ___________

                            Submitted: June 13, 2006
                               Filed: June 16, 2006
                                ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                           ___________
PER CURIAM.

       The district court1 dismissed Martin Lindstedt’s 42 U.S.C. § 1983 action after
concluding that Mr. Lindstedt had filed it for the improper purpose of harassment.
See Fed. R. Civ. P. 11(b). The court then denied Mr. Lindstedt’s Federal Rule of
Civil Procedure 59(e) motion for reconsideration. Mr. Lindstedt appeals. We find
no abuse of discretion in either the dismissal of Mr. Lindstedt’s complaint, or the
denial of his Rule 59(e) motion. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
405 (1990) (reviewing Rule 11 determinations for abuse of discretion); Innovative
Home Health Care, Inc. v. P.T.-O.T. Assocs., 141 F.3d 1284, 1286 (8th Cir. 1998)
(reviewing denial of Rule 59(e) motions for abuse of discretion). Accordingly, we
affirm. See 8th Cir. R. 47A(a).
                        ______________________________




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-